Citation Nr: 0806304	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  99-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of VA loan guarantee indebtedness in 
the amount of $26,759.72.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1984.  He also reportedly had almost 3 years of 
prior active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 waiver determination of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran also initiated an appeal as 
to the disability ratings assigned for his service-connected 
back and prostate disorders.  However, as found by the RO in 
a January 2007 decision, his substantive appeal was not 
received before the expiration of the appeal period.  The 
veteran disagreed with the January 2007 decision with respect 
to the timeliness of his substantive appeal, and a statement 
of the case was issued by the RO in October 2007.  In a 
letter accompanying the statement of the case, the veteran 
was notified of the requirement to submit a substantive 
appeal, and of the time limit within which to do so.  
However, a substantive appeal has not been received, and the 
period to perfect an appeal has since expired.  

The veteran and his representative agreed at the December 
2007 hearing that the waiver of indebtedness issue was the 
only issue on appeal.  The Board therefore finds that no 
other appeal has been perfected, and its jurisdiction is 
limited to the waiver of indebtedness issue listed on the 
first page above. 


REMAND

At the December 2007 hearing, the veteran indicated that he 
had already made payments totaling at least $20,000 on his VA 
loan guarantee indebtedness.  This information is not 
reflected in the claims file.  Moreover, the September 1999 
statement of the case refers to documentation and 
correspondence which are not contained in the claim file.  
The Board notes that no loan guarantee folder was received 
with the veteran's claim file.  The Board further notes that 
the record contains no current information concerning the 
veteran's ability to repay the loan guarantee indebtedness.

Based on its initial review of the evidence, the Board 
concludes that it does not have all of the documentation 
necessary to adjudicate the veteran's appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should ensure that 
all documentation pertaining to the 
veteran's VA loan guarantee, to include 
any separate loan guarantee folder(s), is 
associated with the claim file.  

2.  The RO or the AMC should obtain a 
current financial status report from the 
veteran.  It should also undertake any 
other development it determines to be 
warranted.

3.  If any additional pertinent evidence 
is obtained, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


